PER CURIAM.
Appellant pled nolo contendere to armed robbery. The judgment imposed various types of court costs and appellant complains of a lack of notice and hearing as to costs. Appellant had been declared indigent for purposes of costs.
The state has supplemented the record with a notice of the sentencing hearing which includes a notification that court costs might be imposed. However, we find that, although appellant was on notice as to costs, costs were not orally imposed at the sentencing hearing, or at the prior plea hearing. Therefore, such costs were improperly included on the written judgment.
Accordingly, we affirm the appellant’s judgment and sentence but strike the court costs.
SCHEB, A.C.J., and HALL and THREADGILL, JJ., concur.